IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                    NOT FINAL UNTIL TIME EXPIRES TO
                                                    FILE MOTION FOR REHEARING AND
                                                    DISPOSITION THEREOF IF FILED


ALFONSO APOLINAR DE LA CRUZ,

              Appellant,

 v.                                                         Case No. 5D18-1897

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed September 28, 2018

3.800 Appeal from the Circuit
Court for Brevard County,
Morgan Laur Reinman, Judge.

Alfonso Apolinar De La Cruz, Raiford, pro
se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and L. Charlene Matthews,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       AFFIRMED. See Fla. R. Crim. P. 3.800(a)(2); Jones v. State, 198 So. 3d 920, 921

(Fla. 5th DCA 2016); Mills v. State, 23 So. 3d 186, 187 (Fla. 1st DCA 2009); see also

Nieves v. State, 113 So. 3d 162, 163 (Fla. 2d DCA 2013) (“[A] defendant who is arrested

for different offenses on different dates is not entitled to have jail credit applied equally to
all prison sentences even though the sentences are run concurrently.”   (quoting

Washington v. State, 873 So. 2d 609, 610 (Fla. 2d DCA 2004))).


COHEN, C.J., ORFINGER, and EDWARDS, JJ., concur.




                                          2